Citation Nr: 1419576	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran's Spouse)




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied death and indemnity compensation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the Veteran's death.  Specifically, she asserts that the Veteran's service-connected disabilities prevented him from doing "even low-impact, moderate exercises, which led to his [chronic obstructive pulmonary disease], [congestive heart failure], [degenerative joint disease], and morbidly obese conditions," which resulted in his death.  Review of the record discloses that the Veteran died in December 2008.  According to the Certificate of Death, the immediate cause of death was cardiorespiratory arrest due to respiratory failure with an underlying cause of chronic respiratory failure.  Pneumonia, cardiomyopathy, sleep apnea, obesity, and hypoventilation were listed as significant conditions contributing to the death, but not resulting in the underlying cause.  At the time of the Veteran's death service connection was in effect for the following disabilities: thoracolumbar strain, left pes planus and hammer toes, right pes planus and hammer toes, left knee strain, right knee strain, sinusitis with headaches, and right and left sciatica.

To establish service connection for the cause of the Veteran's death, a service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) .  

The Board finds that a VA opinion is necessary.  DeLaRosa v. Peake, 515 F.3d 1319, 1322   (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1. First, contact the appellant and request the appropriate releases to obtain the complete terminal hospital records pertaining to the Veteran from the Summit Medical Center, private medical facility where he was last treated, and any other pertinent records identified by the appellant.  Associated all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and her representative, and give them an opportunity to submit such information.  

2. Next, associate any pertinent VA treatment records since September 2008 with the claims file.

3. After obtaining the records, submit the claims file for review by a VA physician with the appropriate expertise and request an opinion to address service connection for the cause of the Veteran's death.  The claims folder must be made available to the examiner for review in conjunction with the examination. The VA examiner should offer the following opinions:

Is it at least as likely as not that a service-connected disability or disabilities was/were the immediate or underlying cause of the Veteran's death or were otherwise etiologically related to the cause of the Veteran's death?

Whether it is at least as likely as not that a service-connected disability contributed substantially or materially to chronic respiratory failure listed as an underlying cause of death and/or to pneumonia, cardiomyopathy, sleep apnea, obesity or hypoventilation, which are listed as significant conditions contributing to the Veteran's death but not resulting in the underlying cause, as noted on the death certificate?

Is it at least as likely as not that the service-connected disabilities were so debilitating that they accelerated the Veteran's death?
In rendering the requested opinions, the examiner should discuss the contention that Veteran's service-connected disabilities prevented him from doing even low-impact, moderate exercises, which led to his chronic obstructive pulmonary disease, congestive heart failure, degenerative joint disease, and morbidly obese conditions, which resulted in his death.  

The VA physician should provide clear rationales for the conclusions reached and cite the evidence relied upon or rejected in forming an opinion.  If the VA physician cannot respond without resorting to speculation, he or she should so indicate this and explain the reason why an opinion would be speculative.  

4.  After completing the above action and any other development as may be indicated, readjudicated the claim for service connection for the cause of the Veteran's death.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


